Opinion issued October 18, 2012




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                       ————————————
                           NO. 01-10-00879-CR
                           NO. 01-10-00880-CR
                         ———————————
                      KOREY ADELEYE, Appellant
                                    V.
                    THE STATE OF TEXAS, Appellee




                 On Appeal from the 337th District Court
                          Harris County, Texas
                 Trial Court Case Nos. 1212111 & 1212112
                            MEMORANDUM OPINION

      On July 13, 2012, we abated these two appeals for the trial court to

determine, inter alia, whether appellant Korey Adeleye desired to pursue these

appeals. The trial court conducted a hearing at which appellant appeared and was

represented by counsel. Appellant indicated on the record that he did not wish to

pursue his appeals in appellate cause numbers 01–10–00879–CR and 01–10–

00880–CR, which are appeals from the trial court’s denial of relief on appellant’s

applications for writ of habeas corpus filed pursuant to article 11.072 of the Code

of Criminal Procedure.1 See TEX. CODE CRIM. PROC. ANN. art. 11.072 (Vernon

2011).

      At the hearing, the trial court made a finding that appellant does not desire to

prosecute his appeals in appellate cause numbers 01–10–00879–CR and 01–10–

00880–CR. Appellant also offered a motion to dismiss, signed by appellant and by

counsel, which is attached to the hearing record as Exhibit A. See TEX. R. APP. P.

42.2(a) (providing that appellant and counsel must sign motion to dismiss appeal

and file it with appellate clerk).

      We order that appellate cause numbers 01–10–00879–CR and 01–10–

00880–CR are reinstated on this Court’s docket.


1
      Appellant also indicated that he intends to pursue his direct appeals of the
judgments of conviction in appellate cause numbers 01–10–00881–CR and 01–10–
00882–CR.
                                          2
      We have not yet issued an opinion in either appeal. We dismiss the appeals

in appellate cause numbers 01–10–00879–CR and 01–10–00880–CR. The Clerk

of this Court is directed to issue the mandate in each appeal within 10 days of the

date of this opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3